


Exhibit 10.17




UNITED STATES
DEPARTMENT OF THE INTERIOR
BUREAU OF INDIAN AFFAIRS


CONTRACT NO.1420-0252-4088
(Tract 3, Sale 3)
AMENDED
COAL MINING LEASE INDIAN LANDS




Coal Mining Lease Crow Reservation.




THIS INDENTURE OF LEASE is made and entered into on this 26th day of November,
1974 between the CROW TRIBE OF INDIANS OF THE CROW RESERVATION, of Crow Agency,
State of Montana, Party of the First Part, hereinafter called Lessor, and
WESTMORELAND RESOURCES, a partnership, of Billings, Montana, Party of the Second
Part, hereinafter called Lessee, for the purpose of amending that certain Coal
Mining Lease Indian Lands entered into between the parties on June 6, 1972. This
lease shall have the effect of ratifying the June 6, 1972, lease and in addition
amending the same in its entirety to read as follows.


W I T N E S S E T H


I.Lessor, in consideration of $1.00, receipt of which is hereby acknowledged, of
the rent and royalty to be paid, and of the agreement of the lessee herein
contained, as well as execution by the parties of the Settlement Agreement
attached hereto as Exhibit “B” and made a part hereof and execution by the
parties of the Land Purchase Agreement attached hereto as Exhibit “C” and made a
part hereof, grants and. leases unto lessee for the sole purpose of mining coal
on the land described as follows:


See Exhibit "A" attached hereto and by
this reference made a part hereof.


Crow Reservation, Big Horn County, State of Montana, and containing 14,745.92
acres, more or less. The lessee may occupy as much of the surface of the land as
is necessary to carry on the work of exploring for, developing, mining,
producing, processing, marketing and removing said coal, including milling and
storing subject to payments to be made as hereinafter set forth. Subject to the
limitations hereinafter provided, with particular reference to the provisions
contained in paragraph 6 f. of this lease, lessee shall have the right and
license in connection with the operation of mining on the lands to construct
thereon buildings, pipelines, plants, tanks, and other structures used or useful
in the production, processing , and transportation of said coal; make
excavations, openings, stockpiles, dumps,


EXHIBIT 79





--------------------------------------------------------------------------------




ditches, drains, roads, railroads, spur tracks, transmission lines, and other
improvements used or useful in said production, processing, and transportation;
produce electrical power for its own use, erect and operate pipelines, place
machinery and other equipment and fixtures upon the lands; use and transport
water developed by lessee on the lands and any other water made available to
lessee; prepare for market, remove, process, and sell coal; do all other things
upon said leased premises that may be necessary in the efficient operation of
the leased premises for the purposes permitted hereunder, and occupy so much of
the surface of the leased lands as may be necessary to carry on the mining
operations hereunder, including the right of ingress and egress; however, the
rights contained herein do not include the right to dump waste materials or
tailings from properties not included in this lease.


II.TERM. This lease is for a term of 10 years from June 14, 1972, and as long
thereafter as coal is produced in paying quantities.


III.Definition. Secretary refers to the Secretary of the Interior or his
authorized representative. Area Director refers to the official in charge of the
Billings Area Office, Billings, Montana. Superintendent refers to the official
in charge of the Crow Indian Agency, Crow Agency, Montana. Supervisor refers to
the Regional Mining Supervisor, U. S. Geological Survey.


IN CONSIDERATION OF THE FOREGOING, THE LESSEE AGREES:
1.    ROYALTY.


a.General Royalty Provisions. For purposes of this Section 1, ROYALTY, the coal
in and under the leased premises is divided into portions.


I.The first portion is 77 million tons of coal which the lessee has agreed to
sell to Northern States Power Company, Dairyland Power Cooperative, Interstate
Power Company, and Wisconsin Power & Light Company pursuant to coal sales
agreements dated June 15, 1972.


The lessee will pay a royalty to the Superintendent, for the use and benefit of
the lessor, on or before the twenty-fifth day of each calendar month during the
term hereof on all such coal mined and shipped from the leased premises during
the preceding calendar month. The amount of such royalty shall be as follows:


(a)For coal mined and shipped during the calendar years 1974 and 1975, the
greater of either 25¢ per ton for each ton of 2,000 pounds of coal or an amount
per ton for each ton of 2,000 pounds of coal equal to 6% of the F.O.B. mine
price per ton;



-2-

--------------------------------------------------------------------------------




(b)For coal mined and shipped during the calendar years 1976 and 1977, the
greater of either 30¢ per ton for each ton of 2,000 pounds of coal or an amount
per ton for each ton of 2,000 pounds of coal equal to 6% of the F.O.B. mine
price per ton; and


(c)For coal mined and shipped during the calendar year 1978 and all years
thereafter, the greater of either 35¢ per ton for each ton of 2,000 pounds of
coal or an amount per ton for each ton of 2,000 pounds of coal equal to 6% of
the F.O.B. mine price per ton.


II.The second portion of coal is the balance of the coal covered by this lease.
The lessee will pay a royalty to the Superintendent, for the use and benefit of
the lessor, on or before the twenty-fifth day of each calendar month during the
term hereof on all such coal mined and shipped from the leased premises during
the preceding calendar month. The amount of such royalty shall be the greater of
either 40¢ per ton for each ton of 2,000 pounds of coal or an amount per ton for
each ton of 2,000 pounds of coal equal to 8% of the F.O.B. mine price per ton.


b.Renegotiation of Royalty. The royalty rate provided for in subparagraph 1 a.
II of this lease shall become subject to renegotiation every ten years beginning
ten years after the date hereof. Negotiations shall commence not less than 120
days prior to the end of each such ten year period. Both parties shall negotiate
in good faith and neither party shall utilize such renegotia­tions to attempt to
terminate this lease. Neither party shall re­quest a royalty rate clearly above
or below the rate then being paid and received for coal of like grade, quality
and approximate quantity mined in Montana, North Dakota and Wyoming. If an
agreement on royalty has not been reached on or before the beginning of any ten
year period, the dispute shall be submitted to arbitration as provided in
paragraph 29 of this lease, and the decision of the arbitrators shall be final
and binding on the parties and retroactive to the first day of the new ten year
period.


c.Additional Bonus and Advance Royalty. Following execution by both parties of
this lease and all attached Agreements and approval of this lease and the
attached Agreements by the Secretary of the Interior the lessee shall
immediately pay to the Superintendent for the use and benefit of the lessor the
sum of $1,128,000.00. $500,000.00 of the foregoing amount shall be treated as a
bonus and shall not be recoverable by the lessee. $628 000.00 of the foregoing
amount shall be treated as an advance royalty and may be recovered by the lessee
by crediting the sum of $8,333.33 to the production royalties payable by the
lessee in January of 1985 and each calendar month thereafter until the entire
$628,000.00, without interest, has been recovered by the lessee.



-3-

--------------------------------------------------------------------------------




d.Advance Minimum Royalty. The lessee will pay, or cause to be paid to the
Superintendent, Crow Indian Reservation, Crow Agency, Montana, for the use and
benefit of the lessor on June 14, 1975, an advance minimum royalty of $2.00 per
acre per year and on June 14, 1976, and each June 14 thereafter until the end of
the development period as defined in paragraph 5 of this lease an advance
minimum royalty of $5.00 per acre per year. The advance minimum royalty paid
pursuant to this subparagraph will apply as a credit only against production
royalties payable on account of coal mined and shipped from the leased premises
during the twelve month period immediately following the date of payment of
such·advance minimum royalty.


e.Protection of Royalty Where There is Captive Coal. Where coal is mined from
the leased premises and is not sold or shipped, but is consumed by the lessee,
the lessee shall pay the greater of either 40¢ per ton for each ton of 2,000
pounds of coal mined, or an amount per ton for each ton of 2,000 pounds of coal
equal to 8% of the F.O.B. mine price per ton. For purposes of computing the
percentage royalty under these circumstances or under those circumstances where
the coal is not sold pursuant to an arms length sales contract, the lessor and
the lessee shall agree on the basis for constructing the F.O.B. mine price of
such coal. If the parties fail to agree, then either party may demand that the
matter be submitted to arbitration in the manner provided in sub­ paragraph 29
of this lease.


f.Protection of Royalty for Commingled Coal. The lessee shall have the right to
commingle coal mined under this lease with other coal, and the lessee shall
determine at the end of each calen­dar month by survey the volume of coal mined
from the leased premises and from other sources. For purposes of calculating
royalty, the tonnage mined and shipped from the leased premises shall be
determined by applying to the total coal mined and shipped from the mine that
percentage of the total volume, determined by survey, to have been removed from
the leased premises .


g.Measure of Quantity for Royalty Payment. The quantity of all coal mined by the
lessee shall be determined by railroad or truck scales, belt weightometers, or
other means mutually agreed upon.


h.Protection of Royalty Through Submission of Records. The lessee will perform
such work on said premises as may be neces­sary to establish boundaries and
control, and will keep or cause to· be kept at the mine up-to-date, clear,
accurate and detailed maps or drawings of workings made by the lessee, which
maps and drawings shall be available for inspection by the lessor at all
reasonable times. Copies or reproductions of current maps and drawings of the



-4-

--------------------------------------------------------------------------------




leased premises as aforementioned shall be furnished to the lessor
semi-annually. The lessee will also furnish to the lessor copies of all drill
hole records, including logs of the holes, and analyses of any samples taken.


2.ANNUAL RENTAL. To pay, or cause to be paid to the Superintendent for the use
and benefit of the lessor, an advance annal rental of $1.00 per acre beginning
on the approval date of this lease and continuing for so long as this lease is
in force and effect. The annual rental payment should be received on, or PRIOR
to, each anniversary date of this lease. The rent is not to be credited on the
royalties accruing to the lessor under this lease. If the lease is surrendered
or cancelled, no rent accruing to the lessor will be refunded.


3.DILIGENCE, PREVENTION OF WASTE. To exercise diligence in the conduct of
prospecting and mining operations, to carry on development and operations in a
workmanlike manner and to the fullest pos­sible extent; to neither commit nor
suffer waste to be committed upon the land leased; to comply with the applicable
laws of the state in which the land is located; to take appropriate steps to
preserve the. property and provide for the health and safety of workmen; to
surrender and return promptly the premises upon the termination of this lease to
whoever is lawfully entitled thereto, in as good condition as received, except
for the ordinary wear and tear and unavoidable accidents in the proper use of
the premises. If the payments agreed upon in this lease have been made and the
other lease terms and applicable regulations have been complied with, the office
fixtures and records, personal property, tools, pumping and drilling equipment,
boilers, engines, and mining machinery and all other personal property and
improvements on the leased premises (except the lessor's property) may be
removed by the lessee as soon as practicable after the lease expires by
forfeiture or otherwise.


4.INITIAL MINIMUM PRODUCTION REQUIREMENTS.


a.Lessee' s Obligation to Produce Coal at an Annual Rate of 10,000,000 Tons Per
Year or Pay Minimum Royalties. The lessee shall mine and ship coal from the
leased premises at the rate of 10,000,000 tons per year on or before June of
1982 as provided in this paragraph. If, prior to July 1982, lessee has not mined
and shipped 5,000,000 tons of coal (hereinafter referred to as the "initial
required amount") from the leased premises during any half-year (which shall
mean any six month period , as extended by periods of force majeure, beginning
on July 1 or January 1) then for each calendar month during the period beginning
on July 1, 1982, and continuing until the end of any half-year during which the
lessee does mine and ship the required amount of coal from the leased premises,
the lessee shall pay to the Superintendent for the use and



-5-

--------------------------------------------------------------------------------




benefit of the lessor on or before the 25th day of the succeeding calendar month
(in addition to production royalties required to be paid hereunder) a minimum
royalty equal to one-half of the difference between the production royalty
actually paid by lessee during such month and the production royalty which would
have been payable by the lessee during such month had the lessee mined and
shipped 833,333.33 tons of coal (hereinafter referred to as the ''initial
required rate") from the leased premises during such calendar month at the
prevailing royalty rate. The lessee's obligation to pay minimum royalty as
provided above shall cease after it has mined and shipped the initial required
amount of coal from the leased premises during any half-year. If, however,
lessee does not mine and ship the initial required amount of coal from the
leased premises during any half-year after July l, 1982, then, as of the end of
such half-year, lessee's obligation to pay minimum royalties for any calendar
month during which it does not mine and ship coal at the required rate shall be
revived and shall continue until the lessee has again mined and shipped the
required amount of coal from the leased premises during any half-year. Lessee's
obligation to pay minimum royalties thereafter may revive and cease again from
time to time, as provided in this paragraph. As used in this lease the term
"prevailing royalty rate" shall mean the weighted average per ton royalty
actually paid by the lessee on account of all coal mined and shipped from the
leased premises during the preceding twelve month period.
b.    Lessee's Right to Avoid Payment of Minimum Royalties by Terminating a
Portion of this Lease. The lessee may avoid paying the minimum royalties
required by paragraph 4 a. above by selecting a portion or portions of the
leased premises reasonably estimated by it to contain a maximum of 500,000,000
tons of econom­ically mineable coal in place less all coal previously mined and
shipped from the leased premises, and then terminating this lease as provided in
paragraph 16 as to any portion of the leased premises not so selected. In making
its selection, the lessee shall exercise reasonable efforts to assure that the
portion or portions of the leased premises selected are situated so as to allow
economic mining of the coal, if any, within the portion of the leased pre­mises
with regard to which this lease is terminated. The lessee may make its selection
at any time prior to the end of the development period as defined in paragraph 5
of this lease, and the lessee's obligation to pay minimum royalties under
subparagraph 4 a. above shall cease as of the first day of the month next
following 60 days after the lessee has made its selection and notified lessor
thereof. If the lessee makes a selection and terminates its lease as to a
portion of the leased premises, as provided in this paragraph, then the lessee's
obligations in paragraph 5 shall terminate and that para­graph shall be of no
further force or effect.


c.Lessee's Right to Recover Minimum Royalties Paid. All minimum royalties paid
by the lessee pursuant to this paragraph

-6-

--------------------------------------------------------------------------------




may be recovered by the lessee by applying the same as a credit against one-half
of the first production royalties payable by the lessee after the lessee has
mined and shipped the required amount of coal from the leased premises during
any half-year without regard, how­ever, to the time at which such minimum
royalties were paid or the time at which such production royalties are payable.


d.Cessation of Lessee's Obligations Under this Paragraph. Lessee's obligations
under this paragraph shall cease at the end of the development period as defined
in paragraph 5 of this lease.


e.Arbitration. All disputes between the parties con­cerning the subject matter
of this paragraph shall be submitted to arbitration as provided in paragraph 29
of this lease and the deci­sion of the arbitrators shall be final and binding on
the parties.


5.FINAL MINIMUM PRODUCTION REQUIREMENTS.


a.Lessee's Obligation to Produce Coal at an Annual Rate of 15,000,000 Tons Per
Year or Pay Minimum Royalties. The lessee shall mine and ship coal from the
leased premises at the rate of 15,000,000 tons per year on or before the end of
the development period as provided in this paragraph. If, prior to the end of
the development period, as defined below, lessee has not mined and shipped 7.5
million tons of coal (hereinafter referred to as the "final required amount")
from the leased premises in any half-year (which shall mean any six month
period, as extended by periods of force majeure, beginning on July 1 or January
1), then for each calendar month during the period beginning at the end of the
development period and continuing until the end of any half-year during which
the lessee does mine and ship. the required amount of coal from the leased
premises, the lessee shall pay to the Superintendent for the use and benefit of
the lessor on or before the 25th day of the succeeding calendar month (in
addition to production royalties required to be paid hereunder) a minimum
royalty equal to one-half of the difference between the production royalty
actually paid by the lessee during such month and the production royalty which
would have been paid by the lessee during such month had the lessee mined and
shipped 1,250,000 tons of coal (hereinafter referred to as the "final required
rate") from the leased premises during such calendar month at the prevailing
royalty rate. As used in this lease the term "development period" shall mean a
period of eight years beginning on the earlier of December 1, 1981, or the date
that Colorado Interstate Gas Company (CIG) exercises, terminates or allows to
expire an option granted to it pursuant to an option agreement between CIG and
the lessee dated December 1, 1971. The development period will be increased by
six months for each year prior to 1982 in which CIG exercises, terminates or
allows its option to expire. In no event, however, will the development period
extend beyond the date upon which it is determined that lessee has failed,
during such development period, to undertake in good faith all steps as are
reasonably necessary in its judgment to permit it to mine and ship coal from the
leased premises at the final required



-7-

--------------------------------------------------------------------------------




rate on or before the end of the development period. The lessee's obligation to
pay minimum royalties, as provided above, shall cease after it has mined and
shipped the final required amount of coal from the leased premises during any
half-year period. If, however, the lessee does not mine and ship the final
required amount of coal from the leased premises during any half-year after the
development period then lessee's obligation to pay minimum royalties for any
month during which it does not mine and ship coal at the required rate shall be
revived and shall continue until the lessee has again mined and shipped the
required amount of coal from the leased premises during any half-year period.
Lessee's obligation to pay minimum royalties thereafter may revive and cease
again from time to time as provided in this paragraph but in no event shall it
revive because of lessee's failure to mine and ship the required amount of coal
from the leased premises during any half-year ending ten years after the end of
the development period.


b.Lessee's Right to Avoid Payment of Minimum Royalties by Terminating a Portion
of this Lease. Lessee may avoid paying the minimum royalties required by
subparagraph 5 a. above by selecting the larger of the portions of the leased
premises described be­low and then terminating this lease as to the balance of
the leased premises as provided in paragraph 16. Such portions shall be (i) that
portion or portions of the, leased premises necessary to support operations at
the annual productive capacity of the mining equipment and/or facility which is
then permanently dedicated to the leased premises times thirty years (which
thirty year period may be extended by an extension of the useful life of such
mining equipment and/or facility caused by repair or replacement of, or addition
to the same) less that portion of the leased premises from which coal has been
previously mined provided, however, that this subparagraph 5 b. (i) shall not be
effective if the annual productive capacity of the mining facility and/or plant
permanently dedicated to the leased premises at the date of the lessee's
selection is not at least 13.5 million tons; or (ii) that portion or portions of
the leased premises necessary to satisfy all existing agreements for the
delivery of coal (which call for delivery of coal to commence within thirty
months after the date of selection) and related mining plans; or (iii) that
portion or portions of the leased premises reasonably estimated by the lessee to
contain a maximum of 500,000,000 tons of economically mineable coal in place
less all coal previously mined and shipped from the leased premises. In making
its selection the lessee shall exercise reasonable efforts to assure that the
portion or portions of the leased premises selected are situated so as to allow
economic mining of the coal, if any, within the portion of the leased premises
with regard to which this lease is terminated. The lessee may make its selection
at any time during the term of this lease, and the lessee's obligation to pay
minimum royalties under paragraph 5 a. above shall cease as of the 1st day of
the next month following sixty days after the lessee has made its selection and
notified the lessor thereof.



-8-

--------------------------------------------------------------------------------




c.    Lessee's Right to Recover Minimum Royalties Paid. All minimum royalties
paid by the lessee pursuant to this paragraph may be recovered by the lessee by
applying the same as a credit against one-half of the first production royalties
payable by the lessee after the lessee has mined and shipped the final required
amount of coal from the leased premises during any half-year without regard,
however, to the time at which such minimum royalties were paid or the time at
which such production royalties are payable.


d.    Arbitration. Any dispute between the parties concerning the subject matter
of this paragraph shall be submitted to arbitration as provided in paragraph 29
of this lease and the decision of the arbitrators shall be final and binding on
the parties.


6.PROTECTION OF ENVIRONMENT AND RESTORATION OF SURFACE. The lessee agrees to
preserve and protect the natural environmental conditions on the land
encompassed by its lease, or land affected by its exploration or mining
operations, and to take such corrective actions as may be necessary within the
scope of normal soil conservation and antistream and antiair pollution
practices, as follows:


a.Conduct operations so as not to pollute any surface or subsurface fresh water
supply.


b.Control water supplies in conformity with existing laws and tribal ordinances
and in all cases hold erosion and flood damage to a minimum.


c.Terrace and landscape waste disposal areas in a reasonable manner at its own
cost and expense. The landscaping shall include, but is not limited to, the
planting of grasses, shrubs, and other vegetation which will partially screen
the area from view and control water and wind erosion. The surface of any waste
dumps shall be left reasonably flat, and tailings will be covered with soil to a
depth that will permit the early establishment and propagation of vegetation
upon the completion of use of the leased premises or said waste or tailings
dumps or deposits.


d.Conduct operations that will minimize air pollution which may result from
stripping, mining, milling, hauling, leaching, or waste disposal, in conformity
with existing or future laws or tribal, laws or tribal ordinances enacted
applicable to air pollution control.


e.As soon as practicable after the issuance of the lease, and before the
commencement of any surface-disturbing activities, the lessee shall submit a
plan of implementation which shall indicate how the previously-agreed-to
stipulations of environmental preserva­tion and surface reclamation will be
carried out. The plan of imple­mentation shall be in conformance with 25 CPR
177.7 and shall be



-9-

--------------------------------------------------------------------------------




submitted to the Regional Mining Supervisor, U.S. Geological Survey, and
Superintendent for approval.


f.Lessee will not sell coal mined from the leased premises for use in a coal
conversion or mine mouth generating facility to be located on the Crow Indian
Reservation or within 50 miles of the exterior boundaries of the diminished Crow
Indian Reservation without first receiving approval of such sale from the
lessor. This limitation on the lessee's right to sell coal shall not apply to
any coal sold to or mined by or for Colorado Interstate Gas Company (CIG)
pursuant to an option agreement between CIG and the lessee dated December 1,
1971, but the lessor and lessee will use their best good faith efforts to obtain
an agreement from CIG to the effect that CIG will seek the Crow Indian Tribe's
approval of construction or operation by it of any coal conversion or mine mouth
generating facility located within 50 miles of the exterior boundaries of the
diminished Crow Indian Reservation and which will use coal mined from the leased
premises.


7.FOREST PROTECTION. The lessee agrees:


a.Not to cut, destroy, or damage timber without prior authority of the
Commissioner of Indian Affairs or his authorized representative, such
authorization to be made only where required by the pursuance of necessary
mining operations.
b.To pay for all such timber cut, destroyed, or damaged, at rates prescribed by
the Commissioner of Indian Affairs or his authorized representative, such rates
to be determined on the basis of sales of similar timber in the vicinity.


c.Not to interfere with the sale or removal of timber from the land covered by
this lease by contractors operating under an approved timber sales contract now
in effect or which may be entered into during the period of this lease.


d.To do all in its power to prevent and suppress forest, brush, or grass fires
on the leased land and in its vicinity, and to require its employees,
contractors, subcontractors, and employees of contractors or subcontractors to
do likewise. To place its employees, contractors, subcontractors, and the
employees of such con­tractors or subcontractors employed on the leased land at
the disposal of any authorized officer of the Indian Service for the purpose of
suppressing forest, brush, or grass fires with the understanding that the
payment for such services shall be made at rates to be determined by the
Commissioner of Indian Affairs or his authorized representative, which rates
shall not be less than the rates of pay prevailing in the vicinity for services
of similar character; PROVIDED, That no payment shall be made for services
rendered in the suppression of fires for which the lessee, its employees,
contractors, or sub­contractors, or the employees of such contractors or
subcontractors are responsible.



-10-

--------------------------------------------------------------------------------




e.To pay for the loss of all timber 10 inches or more in diameter occasioned by
fires for which it, or any of its employees, contractors, subcontractors, or the
employees of such contractors or subcontractors are responsible for the start or
spread, the assessment of the value of such damages to be determined by the
Commissioner of Indian Affairs or his authorized representative on the basis of
the value of such timber on sales of similar timber in the vicinity. Also, to
pay liquidated damages of $25 per acre for all young timber less than 10 inches
in diameter destroyed by such fires and to pay all costs for the suppression of
fires for which it, or any of its employees, contractors, or subcontractors, or
the employees of such contractors, or subcontractors are responsible.


f.Not to burn rubbish, trash, or other inflammable materials except with the
consent of the authorized representative of the Commissioner of Indian Affairs,
and not to use explosives in such manner as to scatter inflammable materials on
the surface of the land during the fire season, except as authorized to do so by
such representative.


8.DEVELOPMENT. The land described herein shall not be held by the lessee for
speculative purposes, but for mining coal. Within 20 days after the anniversary
date of the lease, the lessee shall file with the Superintendent an itemized
statement, in duplicate, of the amount and character of the previous year's
expenditures incurred in actual mining operations and development and in the
construction of improvements on or for the benefit of the leased land. The
statement must be certified under oath by the lessee or its agent. With respect
to reports to be rendered direct to the Regional Mining Supervisor, U.S.
Geological Survey, and matters concerning operating and safety regulations, the
lessee shall observe the requirements of Title 30 of the Code of Federal
Regulations, Part 211 (cited in paragraph 10 of this lease). If the lessee fails
in the diligent development and continued prospecting and exploration work or
operation of the mine, except as provided in section 28 of this lease, this
lease will be subject to cancellation. Whenever the Secretary of the Interior,
or his authorized representative, considers the marketing facilities inadequate
or the economic conditions unsatisfactory, he may authorize the sus­pension of
operations for such time as he considers advisable, but this does not release
the lessee from paying the advance annual rental. Payment of minimum royalty
will not excuse complying with the provisions of this section, except as
expressly provided in paragraphs 4 and 5 of this lease.


9.MONTHLY STATEMENTS. To keep an accurate record of the mining operations,
showing the sales, prices, dates, purchasers, and the amount of coal mined, the
amount of coal removed, and the gross receipts, and to furnish the
Superintendent sworn·monthly reports before the



-11-

--------------------------------------------------------------------------------




25th of the succeeding month. All royalty and advance rental due shall be a lien
on all implements, tools, movable machinery, and all other chattels used in the
operation and upon all of the unsold coal obtained under the lease. An audit of
the accounts and books of the lessee shall be made annually or at any other time
directed by the Superintendent by a certified public accountant approved by the
Secretary of the Interior and at the expense of the lessee. The lessee shall
furnish, through the Superintendent, a free copy of the audit to the Secretary
of the Interior within 30 days after the completion of each audit.


10.REGULATIONS. To abide by and conform to any and all regulations of the
Secretary of the Interior now or hereafter in force relative to such leases
including, but not limited to, 25 CFR 171, 177, and 30 CFR 211. Rate of royalty,
the annual rental, or the terms of the lease may not be changed by a future
regulation without the written consent of the parties to this lease.


11.ASSIGNMENT OF LEASE. Not to assign this lease or any interest therein by an
operating agreement including agreements providing for payment of overriding
royalty or otherwise, nor to sublet any portion of the leased premises before
restrictions are removed, except with the approval of the Secretary of the
Interior. If this lease is divided by the assignment of an entire interest in
any part of it, each part shall be considered a separate lease under all the
terms and conditions of the original lease.


12.BOND. To furnish to the Superintendent an acceptable surety bond as provided
in 25 CFR 171.6 or 177.8. The right is reserved to the Secretary of the Interior
or his authorized representative to increase the amount of bond.


13.UNLAWFUL CONDUCT. The lessee further agrees that it will not willfully use or
permit to be used any part of said premises for any unlawful conduct or purpose
whatsoever; and that any violation of this clause by the lessee or with its
knowledge, shall render this lease voidable at the option of the Superintendent
.


14.INSPECTION. The leased premises, producing operations, appurtenances, and all
books and accounts of the lessee may be inspected by the lessor and its agents
or any authorized representative of the Secretary of the Interior.


15.DISPOSITION OF MINERALS AND SURFACE. The lessor expressly reserves the right
to lease, sell, or otherwise dispose of the oil, gas, sand, gravel, building
stone, and the surface of the lands in this lease under existing law or laws
hereafter enacted, such dis­ position to be subject to the right of the lessee
to use as much of the surface as is necessary in the extraction and removal of
the minerals from the leased land.



-12-

--------------------------------------------------------------------------------




16.SURRENDER AND TERMINATION. The lessee may at any time terminate this lease or
any part thereof upon the payment of all rentals, royalties, and other
obligations due to the lessor and a surrender fee of $5 and upon written notice
being given 60 days in advance to the lessor through the Crow Tribal Council and
the Secretary of the Interior. In the event restrictions have not been re­moved,
the lessee shall submit a showing satisfactory to the lessor through the Crow
Tribal Council and to the Secretary of the Interior or his authorized
representative that full provision has been made for the conservation and
protection of the property. The lease shall continue in full force and effect as
to the lands not so surrendered. If this lease or any assignment thereof has
been recorded, the lessee or assignee shall file a recorded release with its
application to the Superintendent for termination of this lease.


17.RELINQUISHMENT OF SUPERVISION BY THE SECRETARY OF THE INTERIOR. Should the
Secretary of the Interior, at any time during the life of this instrument,
relinquish supervision as to all or part of the acreage covered hereby, the
relinquishment will not bind the lessee until the Secretary has given 30 days'
written notice. Until all the requirements for relinquishment are fulfilled,
lessee shall continue to make all payments due under subsections 1, 2, 4 and 5.
After notice of relinquishment has been received by lessee, this lease is
subject to the following further conditions:


a.All rentals and royalties accruing shall be paid directly to lessor or its
successors in title.


b.If at the time supervision is relinquished by the Secretary of the Interior as
to all lands under this lease, and lessee has made all payments due under the
lease and has fully performed all obligations on its part to be performed up to
the time of such relinquishment, the bond given to secure the performance of the
lease and on file in the Indian Office shall be of no further force or effect.




18.WATER WELLS. The lessee may, at its own expense, drill and equip water wells
on the leased premises and agrees that all wells will be left intact and
properly cased at the termination of the lease by expiration of its own term or
otherwise. Lessee shall have the right to remove all mechanical pumping
equipment installed by it at any well.


19.DAMAGES. The lessee shall conduct all operations authorized in this lease
with due regard to preventing unnecessary damages to vegetation, timber, soil,
roads, bridges, cattle guards, fences, and other improvements, including
construction, operation, or maintenance of any of the facilities on or connected
with this lease which causes damage to the watershed or pollution of the water
resources. On termination of operations under this lease,



-13-

--------------------------------------------------------------------------------




the lessee shall make provisions for the conservation, repair, and protection of
the property and leave all the areas on which the lessee has worked in a
condition that will not be hazardous to life or limb, and will be to the
satisfaction of the Superintendent.


20.LIABILITY FOR DAMAGE The lessee is liable for any and all damages resulting
from its operations under this lease, including injury to the lessor, and for
any and all damage to, or destruction of, all property, caused by the lessee's
operations hereunder. The lessee agrees to save and hold the lessor and the
United States, its employees and licensees, harmless from all suits for injury
or claims for damages to persons and property resulting from the lessee's
operations under this lease.


21.ROADS. The lessee may use existing roads, if any, on the land and may
construct, and maintain, at its own expense, any additional roads across
lessor's lands that are necessary in carrying on the actual mining, prospecting,
and exploration work after the location of these roads has been approved in
writing by the Superintendent of the Crow Indian Agency. The public obtains no
rights to these roads, and upon termination of this lease or if at any time it
becomes unnecessary for lessee to use the road for conducting the operations
authorized under this lease, the right to use the road shall thereupon cease and
all the rights shall re­ vest in lessor in accordance with law. The lessee shall
hold the lessor and the United States harmless and indemnify them against any
loss or damage that might result from the negligent construction or maintenance
by lessee of the road.


22.INDIAN LABOR. The lessee shall give a priority right of employment to members
of the Crow Tribe for all positions for which they are qualified and available
and shall pay the prevailing wage rates for similar services in the area. Upon
initial hiring and whenever thereafter a job opening occurs, the lessee, its
contractors or subcontractors, shall give notice of such opening to the Crow
Tribe stating the time and place where job applications will be accepted. Except
in cases of emergency, no nonmember of the Tribe shall be hired for any job
until at least 48 hours (not including Saturdays and Sundays) following the
delivery of such notice to the Crow Tribe. The terms of this paragraph may be
amended by subsequent agreement of the parties to this lease.


23.INSURANCE, SOCIAL SECURITY, TAXES, ETC. The lessee agrees to carry such
insurance covering all persons working in, on, or in connection with the leased
premises for the lessee as will fully comply with the provisions of the statutes
of the State of Montana covering workmen's compensation and occupational
disease, as are now in force or as may be amended. Further, the lessee agrees to
comply with all the terms and provisions of all applicable laws of the state of
Montana and of the United States of America as now exist or as may be amended,
pertaining to Social Security,



-14-

--------------------------------------------------------------------------------




unemployment compensation, wages, hours, and conditions of labor; and to
indemnify and hold the lessor and the United States harmless from payment of any
damages occasioned by the lessee's failure to comply with these laws. The lessee
shall pay all taxes lawfully levied or assessed on the sale, severance,
production, extraction, or removal of the coal covered by this lease.


24.HEIRS AND SUCCESSORS IN INTEREST. It is further covenanted and agreed that
each obligation under this lease shall extend to and be binding upon, and every
benefit hereof shall inure to, the heirs, executors, administrators, successors
of, or assigns of the parties to this lease.


25.GOVERNMENT EMPLOYEES CANNOT ACQUIRE LEASE. No lease, assignment thereof, or
interest therein will be approved to any employee or employees of the United
States Government whether connected with the Indian Service or otherwise, and no
employee of the Department of the Interior shall be permitted to acquire any
interest in such leases by ownership of stock in corporations having leases or
in any other.manner.


26.CANCELLATION AND FORFEITURE. When, in the opinion of the Secretary, the
lessee has violated any of the terms and conditions of the lease or of the
applicable regulations, the lessee shall be served with a written notice setting
forth the alleged violations and allowing him 30 days from the date of said
notice to show cause why the lease should not be cancelled. If it is determined
that the violation may be corrected and the lessee agrees to take the necessary
corrective actions, he may be given a reasonable period of time (which, with
regard to any payment of money due under this lease shall not be more than 60
days) to carry out such measures, or he may request a hearing within the 30 days
after the date of the notice. If it is determined, following the hearing, that
the violation may be corrected, and the lessee agrees to take the necessary
corrective action, the Secretary may permit the lessee to take such corrective
action, in which case he will establish a reasonable period of time (which, with
regard to any payment of money due under this lease shall not be more than 60
days) to carry out such measures. The time granted for correcting violations
shall not serve to extend or continue tribal leases beyond the primary term. If
the lessee fails to show cause why the lease should not be cancelled or fails to
take corrective measures to cure the default within the specified period of time
granted, the Secretary shall serve written notice to the lessee that the lease
is null and void, and the lessor shall then be entitled and authorized to take
immediate possession of the premises.


27.PRESERVATION OF ANTIQUITIES. It will be the responsibility of the lessee to
obtain necessary archeological clearances in accordance with the Antiquities Act
of 1906, prior to the start of any mining operations whatsoever.



-15-

--------------------------------------------------------------------------------




28.FORCE MAJEURE. If, because of force majeure, the lessee is reasonably
prevented from performing any of its obligations under this lease or satisfying
any of the conditions of this lease, including those obligations and conditions
which if unfulfilled may limit the term of the lease or entitle the lessor to
receive minimum royalties, then such obligations and conditions shall be
reduced, and any time, date or production requirements or limitations (including
those on the term of this lease if production of coal in paying quantities is
interrupted by such force majeure), shall be extended or reduced to the extent
the lessee is so prevented. As used herein, "force majeure" means any act or
occurrence which is beyond the control of the lessee, including but not limited
to acts of God, inability to obtain permission to use surface overlying the
leased premises, legislation or lawful regulations thereunder, court orders,
inability to receive, retain or renew in a timely fashion any permit, license or
other approval necessary to continue or expand the lessee's prospecting or
mining operations or its activities necessary or incident thereto, fire, flood,
explosion, strikes, labor disputes, sabotage, acts of the public enemy, riots,
civil commotion, acts of any civil or military authority, wars, major failure of
mine, plant, facility or equipment, materials shortages, embargoes, and
unavailability of transportation facilities (including inability to obtain
railroad cars). The lessee shall make all rea­sonable and diligent efforts to
remove any force majeure and resume its performance hereunder with all
reasonable dispatch.


29.ARBITRATION. If either party calls for arbitration with regard to an
arbitrable matter as provided herein, a board of arbitration shall be
established. Each party shall appoint an arbitrator and the two arbitrators so
chosen shall appoint a third disinterested person to act as chairman of the
board of arbitration. If the first two arbitrators cannot agree on the third, he
shall be appointed by the American Arbitration Association. The decision of any
two arbitrators so appointed shall be the decision of the board of arbitration,
and such decision shall be binding on the parties. The arbitrators so appointed
shall meet within sixty (60) days of the call of arbitration and they shall
render their decision within sixty (60) days thereafter. In all other respects,
such arbitration and the decision of the board of arbitration thereunder shall
proceed under and be interpreted and construed according to the Federal
Arbitration Act or succeeding legislation.


30.HEADINGS. Headings as to the contents of particular paragraphs of this lease
are inserted only for convenience and are in no way to be construed as a part of
this lease or as a limitation or expansion of the scope of the particular
paragraphs to which they refer.


31.OBLIGATIONS. While the leased premises are in trust or restricted status, all
of the lessee's obligations under this lease



-16-

--------------------------------------------------------------------------------




and the obligations of its sureties are to the United States as well as to the
owners of the leased premises.


IN WITNESS WHEREOF, the said parties have hereunto subscribed their names and
affixed their seals on the day and year first above written.




Two witnesses to execution
by Lessor:
 
CROW TRIBE OF THE CROW INDIAN
RESERVATION
 
 
 
/s/ John Hill
By:
/s/ illegible
P.O. 361
 
CHAIRMAN, CROW TRIBAL COUNCIL
Crow Agency Mont
 
 


ATTEST:
/s/ illegible
/s/ illegible
 
SECRETARY, CROW TRIBAL COUNCIL
P.O. illegible
 
 
 
 
LESSOR
 
 
 
Two witnesses to execution
by Lessee:
 
WESTMORELAND RESOURCES, a general
partnership
 
 
 
/s/ illegible
BY:
/s/ Pemberton Hutchinson
P.O. Billings, MT
 
PEMBERTON HUTCHINSON, PRESIDENT
 
 
 
/s/ illegible
 
LESSEE
P.O. 1016 Billings, MT
 
 




-17-

--------------------------------------------------------------------------------




ACKNOWLEDGEMENT OF LESSOR


STATE OF MONTANA
)
 
: ss.
County of Yellowstone
)





Before me, a notary public, on this 26th day of November, 1974, personally
appeared illegible, to me known to be the identical person who executed the
within and foregoing lease, and acknowledged to me that he executed the same as
his free and voluntary act and deed for the uses and purposes therein set forth.


IN WITNESS WHEREOF, I have hereunto set my hand and seal the day and year first
above written.




 
 
/s/ Dorothy Marchington
 
 
Notary Public for the State of Montana
 
 
Residing at Billings, Montana
 
 
My Commission expires 3-26-76





* * *
ACKNOWLEDGEMENT OF LESSEE




STATE OF MONTANA
)
 
: ss.
County of Yellowstone
)





Before me, a notary public, on this 26th day of November, 1974, personally
appeared PEMBERTON HUTCHINSON, and acknowledged to me that he is the President
of WESTMORELAND RESOURCES, a partnership, whose name is subscribed to the within
instrument and acknowledged to me that he executed the same on behalf of said
partnership.


IN WITNESS WHEREOF, I have hereunto set my hand and seal the day and year first
above written.




 
 
/s/ Dorothy Marchington
 
 
Notary Public for the State of Montana
 
 
Residing at Billings, Montana
 
 
My Commission expires 3-26-76




-18-

--------------------------------------------------------------------------------






APPROVAL BY THE SECRETARY OF THE INTERIOR






/s/ ROGERS CB MORTON



-19-

--------------------------------------------------------------------------------




AMENDMENT TO AMENDED COAL MINING LEASE
OF
INDIAN LANDS




THIS IS AN AMENDMENT to the amended coal mining lease of Indian lands entered
into between the Crow Tribe of Indians of the Crow Reservation ("Lessor") and
Westmoreland Resources, Inc. ("Lessee").


THE BACKGROUND of this Amendment is as follows:


A.
On November 26, 1974, Lessor and Westmoreland Resources, a partnership, entered
into an amended coal mining lease of Indian lands known as Tract III.



B.
The amended lease made no provision relating to any taxes which the Lessor might
impose upon the operations of Westmoreland Resources.



C.
Westmoreland Resources was incorporated on June 29, 1978 and on that date
Westmoreland Resources, Inc. ("Lessee") became entitled to all of the rights and
obligations of Westmoreland Resources, a partnership, in the amended lease and
the partnership and its partners were thereby released from all obligations and
liabilities thereunder.



D.
Lessor, Lessee, and the State of Montana have been involved in a dispute as to
the extent to which the Lessor and the State of Montana have the power to tax
Lessee's mining operations pursuant to the amended lease, and the Lessor and
Lessee desire to resolve the dispute between them by this Amendment to the
amended lease.



THE TERMS of this Amendment are as follows:


1.On coal mined and shipped from the leased premises pursuant to the amended
lease, Lessee will from time to time pay to the Lessor a tax equal to the
Montana state coal severance tax existing at that time and applicable to the
mining of coal generally within the state (currently 30 percent of sales price
excluding taxes based on production) and a tax equal to the Montana state gross
proceeds tax existing at that time and applicable to the mining of coal





--------------------------------------------------------------------------------






generally within the state (currently the county mill levy applied to 45 percent
of gross receipts from mining, excluding taxes based on production), less
whatever amount is required to be paid in severance and gross proceeds taxes to
the State of Montana or its political subdivisions. Compliance with the terms of
this Amendment shall satisfy any obligation which Lessee may have now or at any
time hereafter to pay any severance or other tax to Lessor pursuant to any tax
ordinance which now exists or may be adopted by Lessor hereafter, and Lessor
shall not attempt to assess or collect any tax or other amount from Lessee
except as provided for in the lease as amended.


Notwithstanding the provisions of this paragraph 1, the amount payable hereunder
shall not exceed the amount that Lessee would be obliged to pay to Lessor under
tax ordinances of general application to all persons situated as Lessee, enacted
by lessor and then in effect, in the absence of this Amendment.


2.Lessee shall provide to the Lessor all of the information that Lessee may be,
or otherwise would be, required to provide to the State of Montana or its
political subdivisions in satisfaction of the requirements of Montana's
severance tax law and gross proceeds tax law at the same time that such
information is or otherwise would be, provided to the State of Montana or to its
political subdivisions. Lessee shall pay any amounts due to the Lessor under
this Amendment, and provide an accounting of, and explanation for, said amounts,
at the same time that Montana's severance and gross proceeds taxes are being, or
otherwise would be, paid.


3.In the event that either the Montana state severance tax or gross proceeds tax
should be repealed or reduced below its current level, then


(a)Lessor may require Lessee to negotiate with Lessor on the amount of severance
and/or gross proceeds taxes, if any, which Lessee will pay to the Lessor by
giving Lessee notice of an intent to renegotiate this provision with respect to
a severance tax and/or gross proceeds tax within ninety (90) days (unless
otherwise agreed) after the effective date of the act of the Montana legislature
or after action of any Montana political subdivision effecting any such
reduction.


(b)Unless otherwise agreed, negotiations shall commence within thirty (30) days
after Lessee's receipt of the Lessor's notice of intent to renegotiate.



-2-

--------------------------------------------------------------------------------




(c)Lessee's obligation to pay a severance and/or a gross proceeds tax to Lessor
under this Amendment shall be suspended during the period of renegotiation from
the last day of the month in which the intent to renegotiate is received by
Lessor. If tax rates are established by agreement as a result of renegotiation,
then Lessee shall pay Lessor a tax or taxes based on those rates retroactive to
the time of suspension of payment under this Amendment.


4.In the event the parties are unable to reach an agreement on the amount of
taxes to be paid to the lessor within sixty (60) days of the commencement of
negotiations (excluding time required to seek approval of any such agreement at
the next meeting of Lessor's Tribal Council), then, unless otherwise agreed


(a)Lessor and Lessee agree to seek a judicial resolution by declaratory judgment
in the United States District Court for the District of Montana of whether the
Lessor has the power to impose taxes on Lessee in the absence of Lessee's
agreement, as if this Amendment to the lease never existed;


(b)Lessor hereby waives whatever defense of sovereign immunity it may have for
purposes of securing such a judicial resolution.


5.This Amendment to the lease will not be construed in any way as an admission
by Lessor that Lessor has no power to tax Lessee without Lessee's consent.


6.The Amendment to the lease will not be construed in any way as an admission by
Lessee that Lessor has any power to impose any tax on Lessee without Lessee's
consent.


7.The amount of tax payable to Lessor under paragraph 1 of this Amendment will
not exceed the amount that otherwise would be payable to Montana or its
political subdivisions, giving effect to all allowable deductions and credits.


8.This Amendment shall become effective on approval by the Assistant Secretary
for Indian Affairs following the approval of this Amendment by the Crow Tribal
Council as evidenced by the attached certificate.


Executed on this 10th day of July, 1982.



-3-

--------------------------------------------------------------------------------






Attest:
 
CROW TRIBE OF THE CROW
  INDIAN RESERVATION
 
 
 
/s/ illegible
By:
/s/ Donald Stewart
Secretary
 
Donald Stewart,
Crow Tribal Council
 
Chairman of the
Crow Tribe of Indians
 
 
 
 
 
 
Attest:
 
WESTMORELAND RESOURCES, INC.
 
 
 
/s/ illegible
By:
/s/ C. Joseph Presley
Secretary
 
C. Joseph Presley,
President
 
 
 
Approved:
 
 
 
 
 
/s/ illegible
 
Date: Sept 29, 1982
By the Assistant Secretary
for Indian Affairs, United
States Department of the Interior
 
 





STATE OF MONTANA
)
 
: ss.
County of Big Horn
)





On this 10th day of June, 1982, before me, the undersigned, a Notary Public for
the State of Montana, personally appeared Donald Stewart, known to me to be the
Chairman of the Crow Tribe of Indians that executed the within instrument and
acknowledged to me that such Tribe executed the same.


WITNESS my hand and seal the day and year first hereinabove written.


My commission expires: Sept, 9, 1984


 
 
/s/ illegible
 
 
Notary Public
 
 
Address: Billings,
 
 
Montana


-4-

--------------------------------------------------------------------------------






STATE OF MONTANA
)
 
: ss.
County of Yellowstone
)



On this 10th day of June, 1982, before me, the undersigned, a Notary Public for
the State of Montana, personally appeared C. Joseph Presley, known to me to be
the President of the corporation that executed the within instrument and
acknowledged to me that such corporation executed the same.


WITNESS my hand and seal the day and year first hereinabove written.


My commission expires: July 2, 1982


 
 
/s/ illegible
 
 
Notary Public
 
 
Address: Box 1983
 
 
Billings, MT 59103




-5-

--------------------------------------------------------------------------------




Certificate


This Amendment was presented to the Crow Tribal Council at a duly called Council
meeting held on July 10, 1982, and the Crow Tribal Council approved the
Amendment by the attached resolution.




 
 
/s/ Donald Stewart
 
 
Donald Stewart,
 
 
Chairman of the
Crow Tribe of Indians
 
 
 
 
 
 
Dated: July 13, 1982
 
/s/ Ted Hogan
 
 
Ted Hogan,
 
 
Secretary of the
Crow Tribe of Indians






-6-